FILED
                            NOT FOR PUBLICATION                               JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50410

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00695-R

  v.
                                                 MEMORANDUM*
JOEL FILEMON GARCIA-
CERVANTES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted December 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Joel Filemon Garcia-Cervantes appeals from the district court’s judgment

and challenges the 192-month sentence imposed following his guilty-plea

conviction for conspiracy to possess with intent to distribute a controlled

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substance, in violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Garcia-Cervantes argues that the district court erred by imposing a two-level

enhancement for possession of a dangerous weapon under U.S.S.G. § 2D1.1(b)(1).

Because the gun was found in close proximity to ammunition and an electronic

scale, the district court did not clearly err when it concluded that the weapon was

connected with the offense. See U.S.S.G. § 2D1.1 cmt. n.11(A); United States v.

Lopez-Sandoval, 146 F.3d 712, 714-15 (9th Cir. 1998).

      Garcia-Cervantes also contends that the district court erred by applying a

three-level aggravating role enhancement under U.S.S.G. § 3B1.1(b). We need not

resolve the intracircuit conflict regarding the applicable standard of review, see

United States v. Rivera, 527 F.3d 891, 908 (9th Cir. 2008), because Garcia-

Cervantes’s claim fails under any standard. The record reflects that Garcia-

Cervantes “exercised some control over others involved in commission of the

offense contention.” United States v. Riley, 335 F.3d 919, 929 (9th Cir.2003)

(internal quotation omitted).

      Garcia-Cervantes finally contends that the district court failed to address his

objections to the weapon and role enhancements, making it impossible to

determine the basis for the court’s sentence. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.


                                          2                                     12-50410
The record is sufficient for appellate review and reflects that the district court

considered Garcia-Cervantes’s challenges to the enhancements and rejected them.

See Rita v. United States, 551 U.S. 338, 356-59 (2007).

      AFFIRMED.




                                           3                                     12-50410